Citation Nr: 1730073	
Decision Date: 07/28/17    Archive Date: 08/04/17

DOCKET NO.  15-13 658	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a lung disability, to include Tuberculosis (TB). 



REPRESENTATION

Veteran represented by:	Puerto Rico Public Advocate for Veterans Affairs



ATTORNEY FOR THE BOARD

LM Stallings, Associate Counsel



INTRODUCTION

The Veteran served on active duty from December 1952 through October 1954 and had a verified period of active duty for training (ACDUTRA) from July 1969 to August 1969.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision of the San Juan, Puerto Rico Department of Veterans Affairs (VA) Regional Office (RO).  

The issue on appeal was previously before the Board in December 2015.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran when further action is required.


REMAND

Unfortunately, this matter must be remanded again for further development.  

The Veteran contends he has a lung disability related to his service.  Specifically, he has indicated that he was possibly exposed to TB during his service in Korea and that he has a current lung disability as a result.  The record reflects the Veteran served in Korea and received a Combat Infantryman Badge.  

VA has attempted to obtain the Veteran's service records for his active duty service from 1952 to 1954; however, requests for such records have only uncovered records from the Veteran's subsequent period of reserve service.  These records contain an enlistment examination in April 1968 where he reported he was feeling "all right" and noted no issues with his lungs or chest.  
Since VA has been unable to locate the Veteran's active duty service treatment records, VA has a heightened obligation to assist the claimant in the development of his case, to explain all findings and conclusions, and to consider carefully the benefit of the doubt rule.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

As noted, the record also reflects the Veteran engaged in combat with the enemy in Korea, and his statements of possibly being exposed to TB during that service are consistent with the circumstances, conditions, or hardships of such combat service.  Thus, even though there is no official record that the Veteran was exposed to TB, since there is no clear and convincing evidence to the contrary, VA must accept lay evidence of such incurrence.  38 U.S.C.A. § 1154(b).

A February 2012 chest X-ray from Consolidated Radiology reflects a 4 mm nodule with circumscribed borders in the upper right lobe of the Veteran's lungs.  The report indicates that this was probably a granuloma.  A May 2012 VA pulmonary consult reflects that radiographic evidence was suggestive of a previous infectious process, including a granulomatous such as TB.  At that time, the Veteran reported past exposure to TB as a child and possibly during his deployment in Korea.  An October 2012 VA treatment record notes that the Veteran was diagnosed with latent TB in 1972 by chest X-ray and positive PPD test, but he was not treated.  A chest CT scan taken in October 2012 revealed a calcified granuloma at the right apice and a pleural fibroatelectatic scar.

The Veteran has not been provided with a VA examination for his claimed lung condition, to include TB.  Under McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006), VA must provide a VA examination if there is competent evidence of a current disability, evidence of an in-service event, and an indication that the current disability may be associated with the Veteran's service.  In this case, there is a reference to an abnormality in the Veteran's lungs with an indication of a previous infectious process, including a granulomatous such as TB.  The Veteran has also indicated that he was possibly exposed to TB during his combat service in Korea.  Therefore, VA must provide him with an examination to determine the nature and etiology of any diagnosed lung disability.  

The record also reflects the Veteran receives VA treatment.  The most recent VA treatment records that have been associated with the claims file are from November 2016.  Therefore, updated VA treatment records must also be associated with the claims file.  

Accordingly, the case is REMANDED for the following actions:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain and associate with the claims file VA treatment records from November 2016 to the present.

2.  After completing the development requested in item 1, schedule the Veteran for an appropriate VA examination to determine whether he has a current lung disability and, if so, its nature and etiology.  The electronic claims file must be made available to the examiner.  

The examiner must first determine whether the Veteran has had a chronic lung disability, including TB or any residuals, during the pendency of this appeal (from October 2011 to the present).

If the examiner determines the Veteran has had a chronic lung disability, including TB or any residuals, then the examiner should respond to the following question: 

Is it at least as likely as not (50 percent or greater probability) that the Veteran's lung disability was incurred during his active military service or is otherwise related to or attributable to any disease, injury or event during his service, to include any exposure to TB during combat service in Korea?  
For purposes of this opinion, the examiner must consider that the Veteran may have been exposed to TB during his combat service in Korea.  The examiner should also consider his statements that he was exposed to TB as a child and that he was diagnosed with latent TB in 1972.

The examiner must describe all findings in detail.  Explanatory rationale must be provided for all opinions expressed.  If the examiner cannot provide the requested opinion without resorting to mere speculation, he or she must state this and specifically explain why an opinion cannot be provided without resorting to mere speculation.  

3.  After completing the above actions and any other development as may be indicated, readjudicate the Veteran's claim on appeal in light of all the evidence of record.  If the benefit on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
M. Sorisio
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

